
	
		III
		110th CONGRESS
		2d Session
		S. RES. 611
		IN THE SENATE OF THE UNITED STATES
		
			July 14, 2008
			Mr. Feingold (for
			 himself, Mr. Isakson,
			 Mr. Cardin, Mr.
			 Harkin, Mr. Whitehouse,
			 Mr. Kerry, Mr.
			 Nelson of Florida, Mr.
			 Durbin, Mrs. Boxer,
			 Mr. Leahy, Mrs.
			 Clinton, Mr. Sununu,
			 Mr. Chambliss, Ms. Snowe, Mrs.
			 Dole, Mr. Inhofe,
			 Mr. Specter, Mr. Stevens, Mr.
			 Martinez, and Mr. Smith)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Expressing the sense of the Senate on the
		  crisis in Zimbabwe, and for other purposes.
	
	
		Whereas, over the last eight years, the Zimbabwean African
			 National Union-Patriotic Front (ZANU-PF), led by Robert Mugabe, has
			 increasingly turned to violence and intimidation to maintain power amidst a
			 deteriorating crisis;
		Whereas the gross domestic product of Zimbabwe has
			 decreased over 40 percent in the last decade, inflation is estimated by United
			 Nations Deputy Secretary-General Asha-Rose Migiro at over 10,500,000 percent,
			 unemployment is now over 80 percent, and more than 4,000,000 people have fled
			 the country;
		Whereas presidential and parliamentary elections were held
			 on March 29, 2008, in Zimbabwe amidst widespread reports of voting
			 irregularities and intimidation in favor of the ruling ZANU-PF party and Robert
			 Mugabe;
		Whereas the Zimbabwe Electoral Commission refused to
			 release results, despite calls to do so by the African Union (AU), the European
			 Union (EU), the Republic of South Africa, the Southern African Development
			 Community (SADC), United Nations Secretary-General Ban Ki-Moon, and the United
			 States;
		Whereas the official results of the election, announced
			 five weeks later, showed that Robert Mugabe won 43.2 percent of the vote, while
			 Morgan Tsvangirai, leader of the opposition party Movement for Democratic
			 Change (MDC), won 47.9 percent of the vote;
		Whereas, in the wake of the elections, Robert Mugabe
			 launched a brutal campaign of state-sponsored violence against opposition
			 members, supporters, and other civilians in an attempt to consolidate his
			 power;
		Whereas United States Ambassador to the United Nations
			 Zalmay Khalilzad stated on April 16, 2008, that he was gravely concerned
			 about the escalating politically motivated violence perpetrated by security
			 forces and ruling party militias;
		Whereas Secretary of State Condoleezza Rice stated on
			 April 17, 2008, that Robert Mugabe has done more harm to his country
			 than would have been imaginable and that the last years have
			 been really an abomination and called for the AU and SADC to strengthen
			 efforts to achieve a political resolution to the crisis;
		Whereas Human Rights Watch reported on April 19, 2008,
			 that the Mugabe regime had developed a network of informal detention centers to
			 intimidate, torture, and detain political opponents;
		Whereas the Mugabe regime has, in violation of the Vienna
			 Convention on Diplomatic Relations, done at Vienna April 18, 1961 (23 U.S.T.
			 3229), harassed United States and other diplomats in retaliation for their
			 repeated protest of recent violence, including by detaining the United States
			 ambassador’s vehicle for several hours on May 13, 2008, and detaining five
			 United States embassy staff and two local embassy workers on June 5, 1998, one
			 of whom was physically assaulted;
		Whereas reports of killings, abductions, beatings,
			 torture, and sexual violence against civilians in Zimbabwe have continued,
			 resulting in some 10,000 people being assaulted and at least 30,000
			 displaced;
		Whereas the MDC and Presidential candidate Tsvangirai
			 withdrew from the June 27, 2008, runoff presidential election, citing
			 intensified political repression and killings of their supporters;
		Whereas the Mugabe regime persisted with the runoff
			 election, despite the protest of many leaders in Africa, the EU, SADC, the
			 United Nations Security Council, and the United States Government;
		Whereas results from the runoff election unsurprisingly
			 declared Robert Mugabe, the only standing candidate, as the winner with 85
			 percent of the vote, and he was sworn into office;
		Whereas SADC, the Pan-African Parliament, and AU Observer
			 missions to Zimbabwe made statements on June 29 and 30, 2008, finding that the
			 elections fell short of accepted African Union standards, did not give rise to
			 free, fair, or credible elections, and did not reflect the will of the people
			 of Zimbabwe;
		Whereas, on June 4, 2008, the Mugabe regime banned the
			 operations of non-governmental organizations in Zimbabwe, including those who
			 provide food and aid to millions of Zimbabweans suffering at the result of a
			 ZANU-PF’s policies, exacerbating the humanitarian crisis and leaving newly
			 displaced victims of political violence without assistance;
		Whereas Nelson Mandela has described the situation in
			 Zimbabwe as a tragic failure of leadership, while the Government
			 of Botswana has refused to recognize the election outcome as legitimate and has
			 said that representatives of the administration should be excluded from SADC
			 and African Union meetings;
		Whereas the African Union passed a resolution on July 1,
			 2008, expressing concern for the loss of life in Zimbabwe and the need to
			 initiate political dialogue to promote peace, democracy, and
			 reconciliation;
		Whereas the MDC reported on July 9, 2008, that 129 of its
			 supporters have been killed since the first round of elections, including 20
			 since the runoff election, 1,500 of its activists and officials are in
			 detention, and 5,000 are missing or unaccounted for; and
		Whereas the Group of Eight (G8) industrialized nations, at
			 their annual summit, issued a joint statement on July 8, 2008, rejecting the
			 June 27, 2008, election and legitimacy of the Mugabe regime, as well as
			 committing to further measures against those responsible for the violence: Now,
			 therefore, be it
		
	
		That it is the sense of the
			 Senate—
			(1)to support the
			 people of Zimbabwe, who continue to face widespread violence, political
			 repression, a humanitarian emergency, and economic adversity;
			(2)to condemn the
			 Mugabe regime for its manipulation of the country’s electoral process,
			 including the March 29, 2008, election and the June 27, 2008, runoff election
			 and the regime's continued attacks against, and intimidation of, opposition
			 members and supporters and civil society;
			(3)to reject the
			 results of the June 27, 2008, presidential runoff election in Zimbabwe as
			 illegitimate because of widespread irregularities, systematic violence by the
			 Mugabe regime, and the boycott of the MDC;
			(4)to encourage the
			 President's continued efforts to tighten and expand sanctions on those
			 individuals responsible for violations of human and political rights in
			 Zimbabwe;
			(5)to applaud the
			 Governments of Benin, Botswana, Liberia, Kenya, Nigeria, Senegal, Sierra Leone,
			 and Zambia for condemning the violent derailment of the runoff election at the
			 African Union summit in Sharm El-Sheikh;
			(6)to encourage all
			 members of the United Nations Security Council to vote in favor of the proposed
			 resolution that would authorize a United Nations Special Representative to
			 support the negotiations process, impose an international arms embargo, and
			 strengthen financial penalties on those individuals most responsible for
			 undermining democratic processes;
			(7)to encourage the
			 African Union to initiate an inclusive political dialogue between both parties
			 and deploy a protection force to prevent attacks, assist victims, and prevent
			 the security situation from further deteriorating;
			(8)to urge leaders
			 in Africa to engage directly in the effort to achieve an expeditious political
			 resolution to the crisis;
			(9)to urge the
			 United States Government and the international community to assemble a
			 comprehensive economic and political recovery package for Zimbabwe in the event
			 that a political resolution is reached and a truly democratic government is
			 formed; and
			(10)to support a
			 lasting democratic political solution that reflects the will and respects the
			 rights of the people of Zimbabwe, including mechanisms to ensure that future
			 elections are free and fair, in accordance with regional and international
			 standards.
			
